Exhibit 10(c)

[TRW LOGO]

Nonqualified Stock Option Agreement

TERMS AND CONDITIONS

1. Purchase Rights

This option cannot be exercised before the first anniversary of the date of
grant. After that you will be entitled to purchase up to 33-1/3% of the shares
covered by this option, rounded down to the nearest whole share for each of the
first two years, for each full year of your continuous employment with TRW Inc.
(“TRW”) after the date of grant. The purchase rights accumulate as shown in the
following table.

      Cumulative Maximum Percentage of Number of Full Years of Continuous
Optioned Shares That May Be Service After Date of Grant Purchased

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1
2
3 33-1/3%
66-2/3%
100%

Notwithstanding the foregoing, this option will immediately become exercisable
in respect of all of the shares covered by this grant in the event of the
termination of your employment in the following circumstances:

(a) your death;

(b) your disability for a period of more than twelve months (as defined in the
TRW U.S. Long-Term Disability Plan); or

(c) on or after the first anniversary of the date of grant of this option, (i)
your retirement at age 60 or over or (ii) a divestiture of the business or
product line in which you are employed provided you are then age 60 or over and
eligible for retirement.

This option will also become immediately exercisable in respect of all the
shares covered by this grant upon a change of control of TRW Inc. For purposes
of this agreement, a change in control is defined in resolutions adopted by the
Compensation Committee of the Directors of TRW on July 26, 1989, which, in
summary, provide that a change in control is a change occurring (a) by virtue of
TRW’s merger, consolidation or reorganization into or with, or transfer of
assets to, another corporation or (b) by virtue of a change in the majority of
the Directors of TRW during any two-year period unless the election of each new
Director was approved by a two-thirds vote of the Directors in office at the
beginning of such period or (c) through the acquisition of shares representing
20% or more of the voting power of TRW or (d) through any other change in
control reported in any filing with the Securities and Exchange Commission;
provided, however, that no change in control is deemed to have occurred by the
acquisition of shares, or any report of such acquisition, by TRW, a subsidiary
of TRW or a TRW-sponsored employee benefit plan. The language of the resolutions
controls over this summary language.

2. Exercise in Whole or Part

To the extent this option has become exercisable, you may purchase on any date
or dates all or any part of the shares which you are then entitled to purchase.
However, no fractional shares may be purchased.

3. Term of Option

To the extent this option has become exercisable in accordance with Section 1
above, it may be exercised by you at any time during the 10-year period
beginning on the date of grant. To the extent this option remains unexercised,
your unexercised purchase rights will terminate upon the first to occur of
(i) the end of such ten-year period or (ii) three months after the date on which
your employment with TRW terminates. Notwithstanding the foregoing, in the
following cases your unexercised purchase rights will terminate at the times set
forth in the following clauses:



(a)   If the Directors of TRW find that you intentionally committed an act,
which act is inimical to the interests of TRW or a subsidiary, your unexercised
purchase rights will terminate as of the time you committed such act, as
determined by the Directors.   (b)   In the event of a change in control of TRW
(as defined in Section 1 hereof), your unexercised purchase rights will not
under any circumstances be subject to termination before the end of the ten-year
period beginning on the date of grant.   (c)   If your employment is terminated
by your death or by your disability for a period of more than twelve months (as
defined in the TRW U.S. Long-Term Disability Plan), your unexercised purchase
rights will continue for the remainder of the 10-year period.   (d)   If your
employment is terminated by your retirement at age 55 or over, your unexercised
purchase rights will continue for the remainder of the 10-year period.   (e)  
If your employment with TRW terminates due to a divestiture of the business or
product line in which you are employed, your unexercised purchase rights will
terminate 12 months after the date your employment terminates.   (f)   If you
are age 55 or over and your employment is involuntarily terminated, your
unexercised purchase rights will continue for the remainder of the 10-year
period, notwithstanding clause (e) above.

Nothing contained in this agreement shall extend this option beyond a 10-year
period or shall limit whatever right TRW or a subsidiary might otherwise have to
terminate your employment at any time.

4. Payment of Option Price

The option price shall be payable at the time of exercise. The option price
shall be paid at the Office of Secretary at TRW’s corporate headquarters or at
any other place designated by the Secretary. The option price may be paid in
cash, by delivery of full shares of TRW Common, by a cashless exercise, or in
any combination of the foregoing, in accordance with such procedures and subject
to such further conditions as the Secretary of TRW may establish from time to
time. Notwithstanding the foregoing, the Compensation Committee of TRW at any
time may suspend or terminate your right to pay any or all of the option price
in shares of TRW Common.

Cash payments shall be made in United States dollars.

Shares delivered in payment of the option price shall be valued at their fair
market value on the date of exercise. For purposes of this option, “fair market
value” is the average of the high and low sales prices of a share of TRW Common
on the date of exercise on the New York Stock Exchange Composite Transactions
Listing as reported by the New York Stock Exchange or such other source as may
be approved by resolutions of the Compensation Committee of TRW (or if there are
no sales on such date, then the closing sale price on such Listing on the
nearest date



--------------------------------------------------------------------------------



before the date of exercise) or such other method or procedure for determining
fair market value as the Compensation Committee of TRW in its sole discretion
may determine. For purposes of this option, the “date of exercise” is the date
on which written notice, accompanied by the option price, is received by the
Secretary of TRW or his designee that you have elected to exercise all or part
of this option.

5. Taxes

Upon any exercise of this option, TRW may withhold delivery of certificates for
the purchased shares until you make arrangements satisfactory to TRW to pay any
withholding, transfer or other taxes due as a result of such exercise. You may
elect, in accordance with applicable regulations of the Compensation Committee
of TRW, to pay a portion or all of the amount of required withholding taxes in
cash, through a cashless exercise or in shares of TRW Common, either by
delivering to TRW previously held shares of TRW Common or by having shares of
TRW Common withheld from the shares purchased hereunder.

6. Securities Laws

This option shall not be exercisable if such exercise would violate any federal
or state securities law. TRW will use its best efforts to make such filings and
initiate such proceedings as may be necessary to prevent such violations unless
the Directors of TRW determine, in their sole discretion, that such filings or
proceedings would result in undue expense or hardship for TRW. TRW may place
appropriate legends on the certificates for the optioned shares, give
stop-transfer instructions to its transfer agents or take any other action to
achieve compliance with those laws in connection with any exercise of this
option or your resale of the optioned shares.

7. Transferability

This option is not transferable other than by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you or your
guardian or legal representative.

8. Leaves of Absence

If you take a leave of absence for illness, military or governmental service or
other reasons, and such leave has been specifically approved by the Chairman of
the Board or the President of TRW for purposes of this option, then such leave
will not be treated as an interruption of your employment.

9. Adjustments

The Compensation Committee of TRW may make such adjustments in the option price
and in the number or kind of shares of TRW Common or other securities covered by
this option as it in its sole discretion may determine are equitably required to
prevent dilution or enlargement of your rights that would otherwise result from
any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of TRW, merger, consolidation,
reorganization, partial or complete liquidation or other corporate transaction
or event having an effect similar to any of the foregoing.

10. Certain Definitions

For purposes of this option, employment with a subsidiary will be treated as
equivalent to employment with TRW itself, and your continuous employment will
not be deemed to be interrupted by reason of your transfer among TRW and its
subsidiaries. “Subsidiary” means a corporation or other entity in an unbroken
chain of entities beginning with TRW if each of the entities other than the last
entity in the unbroken chain owns stock or other ownership interests possessing
50% or more of the total outstanding combined voting power of all classes of
stock or other interests in the next entity in the chain. “Subsidiary” also
means, if not covered by the definition of subsidiary in the preceding sentence
and if specifically approved by the Chairman of the Board of TRW with respect to
this option, a corporation or other entity in which TRW has a direct or indirect
ownership interest.

11. Miscellaneous

By participating in the TRW stock option program, you understand and agree to
the following conditions:

(a) This stock option is subject to all the terms and conditions of the TRW plan
pursuant to which it is granted. The Compensation Committee of TRW has authority
to interpret and construe any provision of this instrument and the TRW plan
pursuant to which this stock option is granted, and any such interpretation and
construction shall be binding and conclusive. Any reference in this option to
the Directors of TRW includes the Executive Committee of the Directors.

(b) The program is discretionary and TRW can cancel or terminate it at any time.
As such, the program does not create any contractual or other right to receive
options or benefits in lieu of options in the future. Any future option grants,
including but not limited to the timing of any grant, number of options, vesting
provisions, and the exercise price, will be in TRW’s sole discretion.

(c) Your participation in the TRW stock option program is completely voluntary
and is not a condition or right of your employment.

(d) The value of your TRW stock option is an extraordinary item of compensation
outside the scope of your employment contract, if any. As such, your option is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, social insurance contributions (except where local law
specifically provides otherwise), pension or retirement benefits, or similar
payments.

(e) Your vesting progress will end if your employment terminates before three
years after the grant date for reasons other than those set forth in Section 1
hereof.

(f) The future value of the TRW stock is unknown and cannot be predicted with
any certainty. If the TRW stock does not increase in value, the option will have
no value.

(g) You authorize your manager to furnish TRW (and any agent of TRW
administering the program or providing program recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
options and administration of the program. You also waive any data privacy
rights you might have with respect to such information about you, which is
needed to issue your TRW stock option grant.

(h) Your TRW stock option may not be assigned, sold, encumbered, or in any way
transferred or alienated, except as otherwise explicitly provided in the Stock
Option Agreement.

(i) The TRW stock option program is governed by and subject to U.S. law.
Interpretation of the program and your rights thereunder will be governed by
provisions of U. S. law.

